Title: To James Madison from James Barbour, 19 January 1813
From: Barbour, James
To: Madison, James


Sir
Richmond Jany. 19th. 1813
The office of District Judge for this State having been vacated by the death of Judge Tyler, I presume, a successor will, shortly, be appointed. Knowing that a difficulty some times occurs in making a Judicious selection, from a want of knowledge of fit Characters, I take the liberty (unsolicited) to present to your view Mr George Hay. His standing both as to talents, and integrity is so high, and so universally known, as to supersede the necessity of Comment. But I beg leave, particularly, to impress upon You that the professional pursuits of Mr Hay, (being in a great degree confined to the Federal Court and Courts of Admiralty) do in an emenent degree, point him out, as one of the most eligible Characters which can be selected in Virginia. I should not have troubled you with this communication, had I not heard, some Characters mentioned for that office, who I do not think will be very agreeable to a large portion of the Commonwealth. I write to you very frankly from no other motive than a disposition to see a Gentleman introduced into the Federal Court whose appointment would be acceptable; and I have no other solicitude in favor of Mr Hay, than that inspired by his merit. This communication is intended entirely for yourself and if Mr Hay should not be placed in nomination it is wished that his willingness to accept this appointment may not be mentioned. With very great respect I am yours &c.
Js Barbour
